         Case 3:18-cv-00493-AVC Document 99 Filed 05/06/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

NELSON VALLE,                                   :

               Plaintiff,                       : CASE NO. 3:18-CV-00493-AVC

                                                :
v.
                                                :
MRS BPO, LLC, SENTINEL OFFENDER
SERVICES, IC SYSTEMS, INC., CHOICE              :
ONE PIZZA, GC SERVICES LIMITED
PARTNERSHIP, ENHANCED                           :
RECOVERY COMPANY, LLC,
CONVERGENT OUTSOURCING,                         :
AARONS/SEI, THE CBE GROUP,

               Defendants.

                   JOINT STIPULATION OF DIMISSAL WITH PREJUDICE

       COME NOW Plaintiff, NELSON VALLE (“Plaintiff”), and Defendant, ENHANCED

RECOVERY COMPANY, LLC (“ERC”), in proper person and through undersigned counsel,

respectively, and hereby stipulate and agree, pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of

Civil Procedure, to the dismissal of this action, with prejudice, with each party to bear his or its

own fees and costs.

Respectfully submitted this 6th day of May, 2019.

NELSON VALLE                                        SMITH, GAMBRELL & RUSSELL, LLP

/s/ Nelson Valle (w/ permission)                    /s/ Scott S. Gallagher
Nelson Valle                                        Scott S. Gallagher
Pro Se Plaintiff                                    PHV Bar No.: phv08629
80 State House Square #125                          50 North Laura St, Suite 2600
Hartford, Connecticut 06123                         Jacksonville, FL 32202
Tel: (305) 791-8959                                 (904) 598-6111
Email: profiler@hush.ai                             (904) 598-6211 fax
                                                    Email: sgallagher@sgrlaw.com
Pro Se Plaintiff
                                                    and
          Case 3:18-cv-00493-AVC Document 99 Filed 05/06/19 Page 2 of 3




                                                Michael P. Regan
                                                1301 Avenue of the Americas, 21st Floor
                                                New York, New York 10019
                                                Tel: (212) 907-9759
                                                Fax: (212) 907-9859
                                                Email: mregan@sgrlaw.com

                                                Attorneys for Defendant, Enhanced Recovery
                                                Company, LLC



                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system (unless stated otherwise), which will send a notice of

electronic filing to the following:

Pro Se Plaintiff                                    Michael J. Dugan, Esq.
Nelson Valle                                        Nicole B. Gehen, Esq.
80 State House Square #125                          Litchfield Cavo LLP
Hartford, CT 06123                                  82 Hopmeadow St., Suite 210
rvx22@live.com                                      Simsbury, CT 06089
                                                    dugan@litchfieldcavo.com
                                                    gehen@litchfieldcavo.com
                                                    Attorney for Sentinel Offender Services

Ian James Gemmell, Esq.                             Kevin Joseph McEleney, Esq.
John J. O’Connor, Esq. (Pro Hac Vice                Adam B. Marks, Esq.
Pending)                                            Updike, Kelly & Spellacy, P.C.
Peabody & Arnold LLP                                100 Pearl St., 17th Floor
Federal Reserve Plaza                               P.O. Box 231277
600 Atlantic Avenue                                 Hartford, CT 06123-1277
Boston, MA 02210-2261                               kmceleney@uks.com
igemmell@peabodyarnold.com                          amarks@uks.com
joconnor@peabodyarnold.com                          Attorney for GC Services Limited Partnership

and

Dale T. Golden, Esq.


                                                2
        Case 3:18-cv-00493-AVC Document 99 Filed 05/06/19 Page 3 of 3




Golden, Scaz, Gagain, PLLC
201 North Armenia Avenue
Tampa, FL 33609-2303
dgolden@gsgfirm.com
Admitted Pro Hac Vice

Attorney for Convergent Outsourcing & GBE
Group

John K. Rossman, Esq.                           Via U.S. Mail
Moss & Barnett, P.A.                            Aarons/SEI
150 South Fifth Street                          309 East Paces Ferry Rd NE
Suite 1200                                      Atlanta, GA 30305
Minneapolis, MN 55402
John.rossman@lawmoss.com
Attorney for MRS BPO, LLC

Via U.S. Mail
Choice One Pizza
c/o Abdul Samad
24 New Britain Ave
 Hartford, CT 06106


                                                  /s/ Scott S. Gallagher
                                                   Scott S. Gallagher (phv08629)




                                            3
